            Case 1:19-cr-00311-LY Document 65 Filed 08/12/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

United States of America                        §
                                                §
vs.                                             §                       1:19-cr-00311-LY-1
                                                §
Shawn P. Fontenette (1)                         §

                                             ORDER

      Before the Court are Defendant’s Motion for Reconsideration of Bond, filed August 5, 2020

(Dkt. 62), and the Government’s Response, filed August 11, 2020 (Dkt. 64). The District Court

referred Defendant’s Motion to the undersigned on August 6, 2020. Dkt. 63.

                                        I.   Background

      Defendant was arrested on September 24, 2019, pursuant to a warrant based on a complaint of

unlawful possession of a firearm by a previously convicted felon. See Dkts. 1-2, 10. After a

detention hearing on September 30, 2019, Defendant was ordered detained pending trial. Dkt. 13.

      On December 3, 2019, Defendant was indicted on one count of Possession with Intent to

Distribute Controlled Substances, in violation of 21 U.S.C. § 841, and one count of Possession of

a Firearm in Furtherance of a Drug Trafficking Crime, in violation of 18 U.S.C. § 924(c)(1)(A).

Dkt. 16. The first count carries a mandatory minimum five-year prison sentence and a maximum

possible term of 40 years; the second count carries an additional five-year minimum sentence, to

be imposed consecutively, with a maximum possible term of life in prison. See Dkts. 57 at 1, 64

at 1. On February 28, 2020, Defendant pled guilty to both counts pursuant to a plea agreement.

See Dkt. 33. In the plea agreement, the Government recommends a sentence of 180-240 months.

Dkt. 62 at 2.




                                                    1
           Case 1:19-cr-00311-LY Document 65 Filed 08/12/20 Page 2 of 3




    Defendant originally was set for sentencing on May 5, 2020, but after being reset several times,

his sentencing is currently set for October 2, 2020. See Dkts. 34, 59. Defendant explains in his

Motion that sentencing “has been delayed because of Covid concerns, in part because Fontenette

desires to have an in-person sentencing hearing and does not wish to be sentenced via video.”

Dkt. 62 at 1.

    In his Motion, Defendant seeks release due to the conditions at the Limestone County Jail,

where he is detained. Defendant submits that conditions at the jail are unusually stringent due to

the COVID-19 pandemic, and that inmates run the risk of exposure from prisoners transferred to

the jail from other institutions. See id. at 2-3.

    The Government opposes the motion, contending the Defendant has failed to meet the

requirements of 18 U.S.C. § 3143.

                                            II. Analysis

    The Government correctly states that Defendant’s release or detention pending sentence is

governed by 18 U.S.C. § 3143(a)(2), which provides:

            (2) The judicial officer shall order that a person who has been found
                guilty of an offense in a case described in subparagraph (A), (B), or
                (C) of subsection (f)(1) of section 3142 and is awaiting imposition
                or execution of sentence be detained unless—

                (A)(i) the judicial officer finds there is a substantial likelihood that
                   a motion for acquittal or new trial will be granted; or

                    (ii) an attorney for the Government has recommended that no
                    sentence of imprisonment be imposed on the person; and

                (B) the judicial officer finds by clear and convincing evidence that
                    the person is not likely to flee or pose a danger to any other
                    person or the community.

(emphasis added). Section 3142(f)(1)(B) describes “an offense for which the maximum sentence

is life imprisonment or death,” while § 3142(f)(1)(C) describes, in relevant part, “an offense for


                                                     2
           Case 1:19-cr-00311-LY Document 65 Filed 08/12/20 Page 3 of 3




which a maximum term of imprisonment of ten years or more is prescribed in the Controlled

Substances Act (21 U.S.C. 801 et seq.).” As stated above, the maximum sentence for the firearm

charge to which Defendant pled guilty is life imprisonment, while a maximum term of

imprisonment of forty years is prescribed for the controlled substances charge. Section 3143(a)(2)

thus applies to Defendant.

   Leaving aside § 3142(a)(2)(B), Defendant cannot satisfy the requirements of either

§ 3142(a)(2)(A)(i) or (ii). As Defendant is awaiting sentencing pursuant to a plea agreement, the

Court does not find under § 3142(a)(2)(A)(i) that there is a substantial likelihood that a motion for

acquittal or new trial will be granted. Nor can Defendant satisfy § 3142(a)(2)(A)(ii) because the

Government has recommended a sentence of 180-240 months in prison, and there is a mandatory

five-year minimum term of imprisonment for each of the two counts to which Defendant pled

guilty. The Court therefore concludes that Defendant must be detained pursuant to § 3143.

                                        III. Conclusion

   For the foregoing reasons, IT IS ORDERED that Defendant’s Motion for Reconsideration of

Bond (Dkt. 62) is DENIED.

   SIGNED on August 12, 2020.



                                                  SUSAN HIGHTOWER
                                                  UNITED STATES MAGISTRATE JUDGE




                                                   3
